J-A29027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FLOYD STEADLEY, IV                         :
                                               :
                       Appellant               :   No. 326 MDA 2020


       Appeal from the Judgment of Sentence Entered January 22, 2020,
              in the Court of Common Pleas of Lycoming County,
            Criminal Division at No(s): CP-41-CR-0001820-2017.

BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 31, 2021

        Floyd Steadley, IV, appeals from the judgment of sentence imposed

following the revocation of his sentence of intermediate punishment.

Additionally, Steadley’s appellate counsel has filed a petition to withdraw from

representation and an accompanying brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967) (hereinafter the “Anders brief”).            We grant

counsel’s petition, and affirm the judgment of sentence.

        The revocation court summarized the relevant factual and procedural

history as follows:

              [O]n April 18, 2017, Detective James Capello of the
        Lycoming County Narcotics Enforcement Unit filed a criminal
        complaint against [Steadley], charging him with delivery of
        controlled substances and related offenses. [Steadley] was
        arrested on October 25, 2017.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29027-20



            On June 7, 2019, [Steadley] pleaded guilty to one count
     of delivery of a controlled substance, and the court sentenced
     him to a split sentence of 251 to 521 days of incarceration in
     the Lycoming County Prison, followed by three years of
     Intermediate Punishment (IP) with the first seven months to
     be served on work release at the Pre–Release Center (PRC).
     The court gave [Steadley] credit for 521 days of time served
     from October 25, 2017 to March 29, 2019. [Steadley] began
     serving the incarceration/work release portion of his IP on June
     21, 2019.

           On August 6, 2019, [Steadley] left PRC for a medical
     appointment at the River Valley Health & Dental Center
     (hereinafter “River Valley”). A PRC employee drove [Steadley]
     to the appointment and instructed [Steadley] to have someone
     from River Valley call PRC at the conclusion of his appointment.
     [Steadley] told the employee that he would probably take the
     bus to return to PRC.

           The PRC contract and work release rules precluded
     [Steadley] from stopping anywhere else unless he received
     authorization from PRC to do so and from having unauthorized
     contact with other persons. The rules also indicated that any
     unauthorized departure or any failure to return would
     constitute escape from custody.

            At approximately 1:45 p.m., [Steadley] left River Valley
     without anyone from River Valley contacting PRC. Instead of
     directly going to the bus stop, [Steadley] went to the pharmacy
     across the street from River Valley without authorization from
     PRC to do so. At some point thereafter, [Steadley] met with
     someone and changed his clothing. Eventually, [Steadley] took
     the bus back to PRC.

            At approximately 2:55 p.m., when PRC personnel had not
     received a phone call from River Valley, the employee who
     drove [Steadley] was sent to River Valley to look for him. The
     employee did not locate [Steadley] at River Valley or in the
     surrounding area. At approximately 3:30 p.m., PRC staff
     initiated the escape protocol.




                                    -2-
J-A29027-20


            At approximately 4:15 p.m., [Steadley] returned to the
       PRC after getting off the bus.

              On August 26, 2019, [Steadley’s] probation officer filed
       an IP violation report against [Steadley]. Following a hearing
       on September 5, 2019, the court found probable cause to
       believe that [Steadley] violated the conditions of his IP by
       violating the PRC work release rules.

             The court held a hearing on October 11, 2019. Following
       this hearing, the court found that [Steadley] violated the
       conditions of his IP. The court revoked [Steadley’s] IP and
       scheduled a re-sentencing hearing for January 22, 2020.

              On January 22, 2020, the court re-sentenced [Steadley]
       to one to two years’ incarceration in a state correctional
       institution with respect to Count 1, delivery of a controlled
       substance (heroin), an ungraded felony. The court awarded
       [Steadley] credit for time served from June 21, 2019 to
       January 21, 2020.

            On February 3, 2020, [Steadley] filed a motion for
       reconsideration of sentence, which the court summarily denied
       on February 10, 2020.

             On February 20, 2020, [Steadley] filed a notice of appeal.
       [Steadley] filed a concise statement of matters complained of
       on appeal in which he raised seven issues, most of which assert
       that the court abused its discretion and imposed an unduly
       harsh and excessive sentence.

Trial Court Opinion, 4/30/20, at 1-3.1

____________________________________________


1Notably, effective December 18, 2019, the legislature repealed 42 Pa.C.S.A.
§ 9773 (“Modification or revocation of county intermediate punishment
sentence”) and 42 Pa.C.S.A. § 9774 (“Revocation of State intermediate
punishment sentence”) in their entirety. Additionally, “County intermediate
punishment’ and “State intermediate punishment” were deleted from the
sentencing alternatives provided in 42 Pa.C.S.A. § 9721. Finally, 42 Pa.C.S.A.
§ 9763, which previously was titled “Sentence of county intermediate
punishment,” was retitled “Conditions of probation.”           A variant on



                                           -3-
J-A29027-20


       The revocation court authored an opinion pursuant to Pa.R.A.P. 1925(a).

In this Court, counsel filed a petition to withdraw from representation and an

Anders brief. Steadley did not retain independent counsel or file a pro se

response to the Anders brief.

       Before we may consider the issues raised in the Anders brief, we must

first consider counsel’s petition to withdraw from representation.            See

Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010) (holding

that, when presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw). Pursuant to Anders, when counsel believes an appeal is frivolous

and wishes to withdraw from representation, counsel must do the following:

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record, counsel has
       determined the appeal would be frivolous; (2) file a brief referring
       to any issues that might arguably support the appeal, but which
       does not resemble a no-merit letter; and (3) furnish a copy of the
       brief to the defendant and advise him of his right to retain new
       counsel, proceed pro se, or raise any additional points he deems
       worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).      In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief



____________________________________________


intermediate punishment is now denominated as a type of probation. See 42
Pa.C.S.A. § 9763.

                                           -4-
J-A29027-20


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.             Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues    that   counsel,     intentionally   or   not,   missed    or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, counsel has complied with each of the requirements of Anders.

Counsel    indicated   that   he   conscientiously    examined     the   record   and

determined that an appeal would be frivolous. See Anders Brief at 9 (stating

that “[a]fter reviewing the [sic] all aspects of [Steadley’s] case, counsel can

find no issue that merits appeal to this Court”). Further, the Anders brief

substantially comports with the requirements set forth by our Supreme Court

in Santiago. Finally, the record includes a copy of the letter that counsel sent

to Steadley stating counsel’s intention to seek permission to withdraw, and

advising Steadley of his immediate right to proceed pro se or retain alternate




                                         -5-
J-A29027-20


counsel and file additional claims.2 Accordingly, as counsel has complied with

the procedural requirements for withdrawing from representation, we will

conduct an independent review to determine whether Steadley’s appeal is

wholly frivolous.

       In the Anders Brief, counsel raises the following issues:

       1. Did the trial court abuse its discretion when imposing an
          aggregate resentence of 1 year to 2 years of incarceration in a
          state correctional institution for subsequent intermediate
          punishment violations?

       2. Should an application to withdraw as counsel be granted where
          counsel has investigated the possible grounds of appeal and
          finds the appeal frivolous?

Anders Brief at 6 (unnecessary capitalization omitted).

       The first issue raised in the Anders brief presents a challenge to the

discretionary aspects of the sentence imposed at Steadley’s resentencing

hearing. A challenge to the discretionary aspects of a sentence is regarded



____________________________________________


2 Initially, counsel filed an Anders brief on August 25, 2020; however, he did
not file a withdrawal petition or a copy of the letter advising Steadley of his
rights pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super.
2005) (holding that the prudent course is to require counsel to attach to their
petition to withdraw a copy of the letter sent to their client advising him or
her of their rights). Accordingly, by order of August 31, 2020, this Court
directed counsel to file a proper withdrawal petition and provide a copy to
Steadley, and to send Steadley a Millisock letter and provide a copy to this
Court. When counsel failed to comply within the prescribed time period, this
Court issued a follow-up order on September 29, 2020. Counsel thereafter
complied, filing a withdrawal petition and Millisock letter with this Court on
October 2, 2020. The petition does not contain proof of service on Steadley;
however, it states that a copy was provided to him, and the Millisock letter
mentions that the petition was enclosed with the letter.

                                           -6-
J-A29027-20


as a petition for permission to appeal, since the right to pursue such a claim

is not absolute. See Commonwealth v. Treadway, 104 A.3d 597, 599 (Pa.

Super. 2014). Before this Court may review the merits of a challenge to the

discretionary aspects of a sentence:

      we conduct a four part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.[A.] § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted).

      Here, Steadley filed a timely notice        of appeal,    preserved his

discretionary sentencing challenge in a motion to reconsider sentence, and

the Anders brief contains a Pa.R.A.P. 2119(f) statement.        Thus, we will

proceed to determine whether Steadley has presented a substantial question

for our review.

      The determination of whether a particular issue constitutes a substantial

question must be evaluated on a case-by-case basis. However, we will be

inclined to allow an appeal where an appellant advances a colorable argument

that the lower court’s actions were: (1) inconsistent with a specific provision

of the Sentencing Code; or (2) contrary to the fundamental norms which

underlie the sentencing process. Commonwealth v. Roden, 730 A.2d 995,

997 (Pa. Super. 1999).

                                       -7-
J-A29027-20


      In the Rule 2119(f) statement, counsel sets forth Steadley’s argument

that the resentence constitutes an abuse of discretion and is manifestly

unreasonable in light of the nature of Steadley’s violations and his

rehabilitative needs. Steadley believes that resentencing him to a state prison

term for violating the terms of his intermediate punishment is excessive and

constitutes too severe a punishment.         Steadley further argues that the

evidence presented at the violation hearing failed to establish that continued

intermediate punishment was no longer a viable rehabilitative tool for him.

Steadley submits that these issues raise a substantial question as to the

appropriateness of the sentencing scheme and warrant a review of the

discretionary aspects of his resentence.

      Here, the revocation court imposed a sentence of total confinement that

was based on technical violations.       The imposition of a sentence of total

confinement after the revocation of probation for a technical violation, and not

a new criminal offense, implicates the fundamental norms which underlie the

sentencing process. See Commonwealth v. Crump, 995 A.2d 1280, 1282

(Pa. Super. 2010); see also See Commonwealth v. Derry, 150 A.3d 987,

995 (Pa. Super. 2016) (holding that a claim that a violation of probation

sentence is manifestly excessive such that it constitutes too severe a

punishment raises a substantial question). Accordingly, Steadley has raised

a substantial question for our review.




                                     -8-
J-A29027-20


       The revocation of an intermediate punishment sentence is “equivalent

to the revocation of probation.”3 Commonwealth v. Melius, 100 A.3d 682,

685 (Pa. Super. 2014); see also Commonwealth v. Flowers, 149 A.3d 867,

872-73 (Pa. Super. 2016).           Our standard of review of an appeal from a

sentence imposed following the revocation of probation is well-settled:

              Our review is limited to determining the validity of the
       probation revocation proceedings and the authority of the
       sentencing court to consider the same sentencing alternatives that
       it had at the time of the initial sentencing. 42 Pa.C.S.A. § 9771(b).
       Also, upon sentencing following a revocation of probation, the trial
       court is limited only by the maximum sentence that it could have
       imposed originally at the time of the probationary sentence.

Commonwealth v. MacGregor, 912 A.2d 315, 317 (Pa. Super. 2006)

(citations omitted).

       When imposing a sentence of total confinement after a probation

revocation, the revocation court is to consider the factors set forth in 42

Pa.C.S.A. § 9721(b) (providing that the sentence imposed should call for


____________________________________________


3 Effective December 18, 2019, the General Assembly repealed the relevant
statutes authorizing the imposition — and modification or revocation — of the
state and county intermediate punishment programs. Act of December 18,
2019, P.L. 776, No. 115, §§ 4-5 (amending 42 Pa.C.S.A. § 9763 and repealing
42 Pa.C.S.A. §§ 9773, 9774); Commonwealth v. Hoover, 231 A.3d 785,
788 n.1, 790 (Pa. 2020) (opinion announcing judgment of the Court).
“[I]ntermediate punishment is now classified as a type of probation.” Hoover,
231 A.3d at 790 (citing 42 Pa.C.S.A. § 9763). As the imposition and
revocation of the intermediate punishment sentence at issue in this case
preceded the effective date of this amendment, our review is not impeded by
these statutory changes. Cf. id. (holding that, because a trial court continues
to have the authority to revoke an intermediate punishment sentence “albeit
now under the label of probation,” the issue presented in that case related to
the revocation of county intermediate punishment remained justiciable).

                                           -9-
J-A29027-20


confinement that is consistent with the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant).        A court may

sentence a defendant to total confinement subsequent to revocation of

probation if any of the following conditions exist: (1) the defendant has been

convicted of another crime; (2) the conduct of the defendant indicates that it

is likely that he will commit another crime if he is not imprisoned; or (3) such

a sentence is essential to vindicate the authority of the court. 42 Pa.C.S.A. §

9771(c).

      Additionally, in every case in which the court resentences an offender

following revocation of probation, the court shall make as part of the record,

and disclose in open court at the time of sentencing, a statement of the

reasons for the sentence imposed.      See 42 Pa.C.S.A. 9721(b); see also

Pa.R.Crim.P. 708(D)(2) (providing that “[t]he judge shall state on the record

the reasons for the sentence imposed”).         A revocation court need not

undertake a lengthy discourse for its reasons for imposing a sentence or

specifically reference the statute in question, but the record as a whole must

reflect the sentencing court’s consideration of the facts of the crime and

character of the offender. Commonwealth v. Malovich, 2006 PA Super 183,

903 A.2d 1247 (Pa. Super. 2006).

      Here, at resentencing, the revocation court discussed the particulars of

the violation in question, as well as Steadley’s long history of involvement in


                                     - 10 -
J-A29027-20


the criminal justice system.     See N.T., 1/22/20, at 2-6.       The court also

discussed at length the PSI report, which detailed Steadley’s history of non-

compliance with the terms and conditions of various probationary sentences,

including repeated failures to appear and report since 2014. See id. at 5-6.

The revocation court acknowledged that the present violation, when viewed

alone, was not a significant offense, but stated the following reasons for

imposing a sentence of total confinement following revocation:

             I can’t just look at the tip of the iceberg, I[’ve] got to look
      at everything. So, I have to take into account your entire history
      and your characteristics, and what I’m saying is this – what you
      did now is reflective of . . . overall behaviors by you where I don’t
      think you have insight into what you’re doing, and I think it’s
      reflective of your behaviors of not accepting responsibility.

N.T., 1/22/20, at 19-20.

      We discern no abuse of discretion by the revocation court in imposing a

sentence of total confinement upon revoking Steadley’s intermediate

punishment. The record reflects Steadley’s long history of criminal conduct

and repeated violation of the terms and conditions of his prior probationary

sentences extending from 2014 through the violation at issue in 2019. See

id. at 5-6.   Thus, we agree with counsel that Steadley’s challenge to the

discretionary aspects of his sentence would be frivolous.

      Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

present in this case. Our independent review of the record discloses no other




                                     - 11 -
J-A29027-20


non-frivolous issues that Steadley could raise that counsel overlooked. See

Dempster, supra.

     Having concluded that there are no meritorious issues, we grant

counsel’s petition to withdraw, and affirm the judgment of sentence.

     Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2021




                                   - 12 -